MEMORANDUM**
Hermelindo Arriaga Becerra petitions for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s denial of his applications for suspension of deportation and voluntary departure. We lack jurisdiction to review the discretionary decisions to deny suspension of deportation, Kalaw v. INS, 133 F.3d 1147, 1151 (9th Cir.1997), and voluntary departure, Antonio-Cruz v. INS, 147 F.3d 1129, 1130 (9th Cir.1998).
Arriaga Becerra’s contention that the BIA’s streamlining procedure violates due process is foreclosed by Carriche v. Ashcroft, No. 02-71143, 2003 WL 22770121, at *3 (9th Cir. Nov.24, 2003).
PETITION FOR REVIEW DENIED IN PART AND DISMISSED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.